Order, Supreme Court, New York County (Harold Beeler, J.), entered February 23, 2004, which, inter alia, denied plaintiffs motion insofar as it sought partial summary judgment on its first three causes of action and denied defendants’ cross motion for summary judgment, unanimously affirmed, without costs.
Under the facts of this case, reasonable minds might differ as to whether the changes in elevator service rose to the level of constructive eviction. Whether the landlord’s conduct was of such character as to justify the tenants’ abandonment of the premises is a question for the trier of facts (see Hayden Co. v Kehoe, 177 App Div 734 [1917]). We have considered the parties’ remaining contentions for affirmative relief and find them without merit. Concur—Mazzarelli, J.P., Andrias, Friedman, Marlow and Sweeny, JJ.